DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment, filed 2/21/2022 amended claims 1-4 and 6-17, and did not cancel or add any claims. Therefore, claims 1-19 are pending. 
The objections to drawings and specification, set forth in the previous Office Action, have been withdrawn due to Applicant’s amendments to the drawings and specification filed 2/21/2022.
The objections to claims 1-19 (due to informalities), set forth in the previous Office Action, have been withdrawn due to Applicant’s amendments to the claims filed 2/21/2022.
The rejections of claims 1-19 under 35 U.S.C. § 112(b), set forth in the previous Office Action, have been withdrawn due to Applicant’s amendments to the claims filed 2/21/2022 and the examiner’s amendment, discussed below.
The interpretations of claims 1 and 8 under 35 U.S.C. § 112(f), set forth in the previous Office Action, have not been withdrawn as a result of Applicant’s amendments. Applicants remarks filed 2/21/2022 did not include arguments regarding the invocation of 112(f). For the reasons set forth in the previous Office Action mailed on 11/19/2021, claims 1 and 8 are interpreted under 35 U.S.C. § 112(f).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Applicant’s representative James Alpert, Registration No. 59,926, on 3/22/2022.

The application has been amended as follows: 
8. (Currently Amended) A neural network circuit comprising:
 a storage portion that includes memristors connected in a lattice shape, each of the memristors being a variable resistance element;
a plurality of digital-to-analog (D/A) converters configured to receive data to apply a signal voltage and a reference voltage to a plurality of voltage input terminals of the storage portion;
a plurality of drive amplifiers that are connected between the plurality of D/A converters and the plurality of voltage input terminals;
a plurality of current-to-voltage (I/V) conversion amplifiers that are connected with a current output terminal of the storage portion, and are configured to convert a current flowing in the current output terminal into a voltage to output the voltage;
a differential amplifier configured to perform a differential calculation to outputs of [[the]] two I/V conversion amplifiers forming a pair to generate an output voltage;

a plurality of offset correctors that 
are arranged in an output side of the plurality of A/D converters and 
are configured to correct an offset voltage generated in the I/V conversion amplifiers,
wherein:
one of the voltage input terminals is a bias terminal configured to apply a bias voltage;
at least one of the drive amplifiers that is connected with the bias terminal is a bias application amplifier configured to apply the bias voltage and a reference voltage according to a voltage received from the corresponding D/A converter;
conductance values of a differential pair of the memristors in the storage portion that apply the bias voltage are set in advance to reverse a polarity of the bias voltage;
the offset corrector includes
a first latch circuit configured to receive output data of the A/D converter, 
a second latch circuit configured to receive the output data of the A/D converter, 
a subtractor configured to subtract latch data of the first latch circuit from latch data of the second latch circuit, and
a controller configured to control the D/A converters, the first latch circuit and the second latch circuit; 

in performing an operation other than the bias setting operation, the controller is further configured to control the bias application amplifier to output the reference voltage, and control each of the D/A converters to cause the drive amplifier other than the bias application amplifier to output the signal voltage, and cause the second latch circuit to latch the output data of the A/D converter, and output a subtraction result of the subtractor as signal data.

Allowable Subject Matter
The currently amended claims 1-19 are allowed over the prior art of record.

The prior art of record Strachan et al. (U.S. Patent Application Pub. No. 2018/0114569 A1, hereinafter “Strachan”) discloses “a memory crossbar array [that] can be used to perform vector-matrix computations … The use of memristors at junctions or cross-point of the crossbar array enables programming the resistance” and “a crossbar array programmed to calculate node values. Memory cells of the crossbar array may be programmed according to a weight matrix.” [i.e., a storage portion including memristors connected in a crossbar array/lattice shape, each of the memristors being a variable resistance element] (See, e.g., Strachan, paragraphs 12-
The prior art of record non-patent literature Bayat et al. ("Memristor-based perceptron classifier: Increasing complexity and coping with imperfect hardware." 2017 IEEE/ACM International Conference on Computer-Aided Design (ICCAD). IEEE, 2017: 549-554, hereinafter “Bayat”) discloses “using a 3-layer mixed-signal neuromorphic network (‘MLP perceptron’), based on two passive 20×20 memristive crossbar arrays, board-integrated with discrete CMOS components” where “The network features 10 hidden-layer and 4 output-layer analog CMOS neurons and 428 metal-oxide memristors” [i.e., a neural network circuit comprising a storage portion including memristors connected in a crossbar array/lattice shape] and “the inference operation of this classifier is performed entirely in the integrated hardware.” (See, e.g., Bayat, Abstract, page 549). As noted in the previous Office Action, the Bayat reference has one common co-author/inventor, Irina Kataeva, with the instant application. Based upon the earlier publication date of the Bayat reference, November 13, 2017, which is before the effective filing date of this application, i.e., April 25, 2018, it constitutes prior art under 35 U.S.C. 102(a)(1). While the Bayat reference appears to be a grace-period disclosure by one of the inventors, Irina Kataeva, the 35 USC § 102(b)(1)(A) exception does not apply because the reference was authored in part by Farnood Merrikh Bayat, Mirko Prezioso, Bhaswar Chakrabarti, and Dmitri Strukov, who are not named as inventors of the instant application. See MPEP § 2153.01(a): “If ... the application 

However, the prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art at the time of Applicant’s invention, the combination of recited limitations of independent claim 8.
For example, the prior art of record does not anticipate or render obvious the limitations “A neural network circuit comprising: …
a plurality of analog-to-digital (A/D) converters configured to A/D convert the output voltage of the differential amplifier; and
a plurality of offset correctors that 
are arranged in an output side of the plurality of A/D converters and 
are configured to correct an offset voltage generated in the I/V conversion amplifiers,
wherein:
one of the voltage input terminals is a bias terminal configured to apply a bias voltage;
at least one of the drive amplifiers that is connected with the bias terminal is a bias application amplifier configured to apply the bias voltage and a reference voltage according to a voltage received from the corresponding D/A converter;

the offset corrector includes
a first latch circuit configured to receive output data of the A/D converter, 
a second latch circuit configured to receive the output data of the A/D converter, 
a subtractor configured to subtract latch data of the first latch circuit from latch data of the second latch circuit, and
a controller configured to control the D/A converters, the first latch circuit and the second latch circuit; 
in performing a bias setting operation, the controller is further configured to control the bias application amplifier to output the bias voltage, and control each of the D/A converters to cause the drive amplifier other than the bias application amplifier to output the reference voltage, and cause the first latch circuit to latch the output data of the A/D converter; and 
in performing an operation other than the bias setting operation, the controller is further configured to control the bias application amplifier to output the reference voltage, and control each of the D/A converters to cause the drive amplifier other than the bias application amplifier to output the signal voltage, and cause the second latch circuit to latch the output data of the A/D converter, and output a subtraction result of the subtractor as signal data” as recited in independent claim 8 in combination with the other limitations in this claim.


Thus, independent claims 1, 8 and 15 are patently distinct over the prior art of record for at least the reasons above. 
The remaining claims are dependent claims, thus they are also patently distinct over the prior art of record for at least the reasons above.
In particular, claims 2-7, 9-14 and 16-19 each depend directly or indirectly from independent claims 1, 8 and 15, respectively, and as such, claims 2-7, 9-14 and 16-19 each include all of the limitations of base claims 1, 8 and 15, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.B./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125